Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Levander Meaders appeals the district court’s order denying his motion for reconsideration of his sentence. We have reviewed the record and find no reversible *99error. Accordingly, we affirm for the reasons stated by the district court. United States v. Meaders, No. l:04-cr-00373~ CCE-3 (M.D.N.C. Aug. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.